Title: To George Washington from Louis-Antoine-Jean-Baptiste, chevalier de Cambray-Digny, 8 October 1782
From: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de
To: Washington, George


                  
                     Sir
                     Philadelphia Octbr 8th 1782
                  
                  The Same Reasons that induced me Sometime ago to make an application to Your Excellency for a Leave to go to France Subsisting Still and growing daily more urgent——I attempt again to renew my request, hoping it will prove more sucessful than it has been before.  Col. Laumoy who knows my circumstances, will acquaint you with them better than I can do by writing.  The Certainty of Gal du Portails return from France Seems to be a favourable circumstance.
                  Although I had not the honour to Serve under your immediate Command, having served under those Officers that you have thought fit to appoint to command, and having met with their Approbation, I should think myself intitled to yours, of which I again beg to obtain Some Marks; to go to France I apprehend without  would be looked upon as a tacit disapprobation of my conduct, which I hope I have been not deserving.  I am with the the greatest respect Sir Your Excellency’s Most humble most Obedient Servant
                  
                     Cambray
                     
                  
               